I disagree with the majority's holding that the procedures followed by the trial judge in the instant action satisfy the requirements of State v. Comen (1990), 50 Ohio St.3d 206,553 N.E.2d 640, or Crim.R. 30(A). Thus, I must respectfully dissent as to the first assignment of error.
The majority's statement of the case is correct. However, notwithstanding the fact that defense counsel did not object to the trial judge's approach to jury instructions as provided in Crim.R. 30(A), I submit the approach utilized was plain error, prejudicial to the appellant and, therefore, a new trial is required.
As outlined by the majority opinion, the trial judge trifurcated the jury instructions into essentially these areas: (1) preliminary matters contemplated by Crim.R. 30(B) at the commencement of trial and before any evidence; (2) elements of the offenses charged, presumption of innocence, reasonable doubt, and prima facie evidence after the evidence, but before closing arguments; and (3) repeated prima facie evidence, boilerplate closing comments and the requirement of a special finding of value as to the theft charge.
While I have no problem with the first segment of the instructions which are preliminary in nature and clearly provided for by Crim.R. 30(B), it is my opinion that Crim.R. 30(A) requires that the same be repeated after closing arguments and not merely be adopted by reference as was done here. As pointed out by Justice Douglas in Comen, supra, at 209,553 N.E.2d at 644:
"If the preliminary or cautionary instructions include matters of law vital to the rights of a defendant, the trial court is not excused from including or repeating all such instructions after the arguments are completed. Repeating instructions means fully instructing the jury on the law applicable to the case and not providing them simply with a cursory reminder of what was earlier provided in either the preliminary or cautionary instructions. Regardless of the length of trial, the court cannot assume the jury recalls or remembers the prior instructions."
Such verbiage is not wasted effort and applies directly to the facts at bar. The jury trial herein commenced in the morning hours of October 13, 1989. The preliminary instructions and opening statements were given and the court recessed for lunch. October 13, 1989 was a Friday. However, the court did not reconvene the jury until Monday morning, October 16, 1989. The trial was concluded October 16, 1989 without repeating any of the instructions previously given.
The record reflects that before closing arguments of counsel, the trial judge stated: *Page 781 
"In the beginning of the trial I instructed you on what is evidence, direct and circumstantial, that you are the sole judges of the facts, credibility of the witnesses and the weight to be given to the testimony. I will not repeat those instructions, but I want you to consider those and keep those in mind in deliberating in this case."
As Justice Douglas states: "* * * the court cannot assume the jury recalls or remembers the prior instructions." Comen,supra, at 209, 553 N.E.2d at 644.
A second and more cogent point is that the second set of instructions given by the trial judge in the case before us was neither preliminary nor cautionary as permitted by Crim.R. 30(B). The instructions are clearly substantive law which must be given in strict compliance with Crim.R. 30(A). As noted inComen, supra, the language of Crim.R. 30(A) is mandatory.
In this judge's opinion, the case at bar demonstrates why Crim.R. 30(A) requires that "* * * the court shall instruct the jury after the arguments are completed." In his first set of instructions, the trial judge dealt with the matters of credibility, weight of the evidence and evidence, both direct and circumstantial. However, in the second set of instructions, he discussed prima facie evidence and presumption. After closing arguments and in his third set of instructions, the trial judge again instructed on prima facie evidence along with his closing comments. This emphasis clearly prejudiced the defendant by permitting the jury to believe special emphasis should be placed on the subject of prima facie evidence.
The significance of this emphasis lies in the court's instruction relative to the elements for possession of criminal tools (R.C. 2923.24) which was given before closing argument and then repeated subsequent thereto. R.C. 2923.24 reads:
"(A) No person shall possess or have under his control any substance, device, instrument, or article, with purpose to use it criminally.
"(B) Each of the following constitutes prima-facie evidence of criminal purpose:
"(1) Possession or control of any dangerous ordnance, or the materials or parts for making dangerous ordnance, in the absence of circumstances indicating such dangerous ordnance, materials, or parts are intended for legitimate use;
"(2) Possession or control of any substance, device, instrument, or article designed or specifically adapted for criminal use; *Page 782 
"(3) Possession or control of any substance, device, instrument, or article commonly used for criminal purposes, under circumstances indicating such item is intended for criminal use."
Such a bifurcation of the elements of the crime and an instruction on prima facie evidence overemphasizes the value of the presumption in favor of the state and to the prejudice of the defendant.
For these reasons, I would find defendant's first assignment well taken and order the matter remanded for a new trial. *Page 783